In an action for a judicial separation, the outgoing attorney for the plaintiff appeals from an order of the Supreme Court, Kings County, entered August 6, 19.65, which (1) granted plaintiff’s motion and substituted the firm of Owen & Aarons as her attorneys; (2) directed that the appellant turn over to said attorneys the plaintiff’s papers and file in the action; and (3) directed that the appellant’s lien, as well as additional counsel fees, if any, be determined by the trial court. Order modified by striking therefrom all its provisions except the provision granting the substitution of attorneys. As so modified, order affirmed, without costs, and the remaining aspects, of the motion are remitted to Special Term to hear and determine the amount of counsel fee due to appellant and whether a lien exists in his favor. The order granting the award of counsel fees is to compensate plaintiff’s attorney for services in the preparation and trial of this action. By reason of his substitution, he will not render services in the trial oE the action. An attorney discharged without cause is entitled to be compensated for legal services rendered on a quantum meruit basis and to a fee fixed by order of the court. He is entitled at the present time to be compensated and should not be compelled to await the outcome of the litigation from which he has been displaced (see Turner v. Steve Brody, Inc., 24 A D 2d 904). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.